CUSIP No.G57279104 Page 1 of 8 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Luxoft Holding, Inc. (Name of Issuer) Class A Ordinary Shares Class B Ordinary Shares (Title of Class of Securities) Class A Ordinary Shares: G57279104 Class B Ordinary Shares: Not Applicable (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reportingperson’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.G57279104 Page 2 of 8 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) IBS Group Holdings Limited 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Isle of Man NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 0 6SHARED VOTING POWER 14,036,754(1) 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 14,036,754(1) 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,036,754(1)(2) 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 43.96%(1)(2) 12TYPE OF REPORTING PERSON CO (1) Includes 13,417,582 Class B Ordinary Shares and 619,172 Class A Ordinary Shares each held directly by IBS Group Holdings Limited.The rights of the holders of Class A Ordinary Shares and Class B Ordinary Shares are identical, including dividend and liquidation rights, except with respect to voting and conversion. Each Class A Ordinary Share is entitled to one vote per share.Each Class B Ordinary Share is entitled to 10 votes per share and it is convertible at any time into one Class A Ordinary Share. (2) Assumes conversion of all such reporting person's Class B Ordinary Shares into Class A Ordinary Shares. CUSIP No.G57279104 Page 3 of 8 1NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Anatoly Karachinskiy 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) o (b) o 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Russian Federation NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 0 6SHARED VOTING POWER 14,036,754(1) 7SOLE DISPOSITIVE POWER 0 8SHARED DISPOSITIVE POWER 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,036,754(1)(2) 10CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)o 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 43.96%(1)(2) 12TYPE OF REPORTING PERSON IN (1) Includes 13,417,582 Class B Ordinary Shares and 619,172 Class A Ordinary Shares each held directly by IBS Group Holdings Limited. Mr. Anatoly Karachinskiy, the President and Chairman of the Advisory Board of IBS Group Holding Limited, is one of the beneficiaries of Croyton Limited, the trustee for the IBS Group founders trust.Croyton Limited owns approximately 31.8% of IBS Group Holding Limited and 100% of BXA Investment Ltd., which in turn owns approximately 68.2% of IBS Group Holding Limited. Mr. Karachinskiy may be deemed to have voting and investment power with respect to the shares IBS Group Holding Limited beneficially owns and, therefore, may be deemed to have beneficial ownership of such shares. Mr. Karachinskiy disclaims beneficial ownership in the shares reported on this Schedule 13G exceptto the extent of his direct pecuniary interest therein.The rights of the holders of Class A Ordinary Shares and Class B Ordinary Shares are identical, including dividend and liquidation rights, except with respect to voting and conversion. Each Class A Ordinary Share is entitled to one vote per share.Each Class B Ordinary Share is entitled to 10 votes per share and it is convertible at any time into one Class A Ordinary Share. (2) Assumes conversion of all such reporting person's Class B Ordinary Shares into Class A Ordinary Shares. CUSIP No.G57279104 Page 4 of 8 Item 1. (a)Name of Issuer: Luxoft Holding, Inc (b) Address of Issuer’s Principal Executive Offices: Akara Building De Castro Street Wickhams Cay 1 Road Town, Tortola British Virgin Islands Item 2. (a) Name of Person Filing: IBS Group Holdings Limited Anatoly Karachinskiy (b) Address of Principal Business Office: c/o IBS Holding Group Limited Kissack Court 29 Parliament Street Ramsey, IM8 1AT Isle of Man (c) Citizenship: IBS Group Holdings Limited: Isle of Man Anatoly Karachinskiy: Russian Federation (d)Title of Class of Securities: Class A Ordinary Shares and Class B Ordinary Shares (e)CUSIP Number: Class A Ordinary Shares: G57279104 Class B Ordinary Shares: Not Applicable Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). CUSIP No.G57279104 Page 5 of 8 (i)£ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j)£ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4.Ownership. Provide the following information regarding the aggregate number and percent of the class of securities of the issuer identified in Item 1. Pursuant to rule 13d-3(d)(1), all Class B Ordinary Shares (which are convertible into Class A Ordinary Shares) held by the reporting persons were deemed to be converted for the purpose of (i) determining the aggregate amount of Class A Ordinary Shares beneficially owned by the reporting person and (ii) calculating the percentages of the Class A Ordinary Shares owned by such persons.Consequently, all Class A Ordinary Shares amounts and percentages are inclusive, where applicable, of the Class B Ordinary Share amounts and percentages set forth herein. The percentages of ownership set forth below are based on 18,515,323 shares of Class A Ordinary Shares and 14,336,022 shares of Class B Ordinary Shares outstanding as of December 31, 2014 as reported by the Issuer to the reporting persons. IBS Group Holding Limited Class A Class B (a) Amount Beneficially Owned: (b) Percent of class: % % (c) Number of Shares as to which the person has (i) Sole power to vote or to direct the vote 0 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 0 (iv) Shared power to dispose or to direct the disposition Anatoly Karachinskiy Class A Class B (a) Amount Beneficially Owned: (b) Percent of class: % % (c) Number of Shares as to which the person has (i) Sole power to vote or to direct the vote 0 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 0 (iv) Shared power to dispose or to direct the disposition Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. CUSIP No.G57279104 Page 6 of 8 Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of a Group. Not applicable. Item 10.Certification. Not applicable. CUSIP No.G57279104 Page 7 of 8 After reasonable inquiry and to the best of my knowledge and believe, I certify that the information set forth in this statement is true, complete and correct. Dated: January 15, 2015 IBS Group Holding Limited By: /s/ Glen Granovsky Name: Glen Granovsky Title: Director Anatoly Karachinskiy /s/ Anatoly Karachinskiy CUSIP No.G57279104 Page 8 of 8 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934 the undersigned herby agree that only one statement containing the information required by Schedule 13G need be filed with respect to the ownership by each of the undersigned shares of Luxoft Holding, Inc. Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein, but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate.In accordance with Rule 13d-1(k)1, the undersigned herby agree to the joint filing with each other on behalf of each of them of such a statement on Schedule 13G and any amendments thereto with respect to the equity securities (as defined in Rule 13d-1(i) of the issuer, beneficially owned by each of them.This Joint Filing Agreement shall be included as an exhibit to such Schedule 13G and any amendments thereto. This agreement may be executed in any number of counterparts, each of which shall be deemed original. Dated: January 15, 2015 IBS Group Holding Limited By: /s/ Glen Granovsky Name: Glen Granovsky Title: Director Anatoly Karachinskiy /s/ Anatoly Karachinskiy
